Exhibit 10.33(b)

SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

AND ESCROW INSTRUCTIONS

THIS SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND ESCROW INSTRUCTIONS
(“Second Amendment”) is made and entered into as of this 4th day of January,
2013 (the “Effective Date”), by and between SYNAPTICS INCORPORATED, a Delaware
corporation (“Seller”), and ORCHARD PARTNERS, LLC, a California limited
liability company (“Buyer”).

RECITALS

A. Seller and Buyer are parties to that certain Agreement of Purchase and Sale
and Escrow Instructions dated as of October 19, 2012 (the “Original Agreement”),
as amended by that certain First Amendment to Agreement of Purchase and Sale and
Escrow Instructions dated as of November 19, 2012 (the “First Amendment,”
together with the Original Agreement, the “Purchase Agreement”), pursuant to
which Seller agreed to sell and convey to Buyer, and Buyer agreed to purchase
from Seller, the Property (as defined in the Purchase Agreement).

B. As of November 30, 2012, Buyer elected not to deliver the Approval Notice to
Seller in accordance with Section 2.2(b) of the Purchase Agreement, but the
Title Company has retained the Deposit, in the amount of Two Hundred Thousand
Dollars ($200,000), in escrow.

C. Seller and Buyer now desire to amend the Purchase Agreement as provided
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Recitals. The Recitals set forth above are true and correct and are hereby
incorporated into the body of this Second Amendment as though fully set forth
herein.

2. Defined Terms. Capitalized terms used herein, unless otherwise defined in
this Second Amendment, shall have the meanings ascribed to them in the Purchase
Agreement.

3. Purchase Agreement. Notwithstanding the effect of Buyer’s election not to
deliver the Approval Notice to Seller in accordance with Section 2.2(b) of the
Purchase Agreement, Buyer and Seller hereby renew, restore and reaffirm the
terms and conditions of the Purchase Agreement, subject to and including the
further terms, conditions and modifications thereto set forth in this Second
Amendment.

4. Purchase Price. The Purchase Price, as defined in Section 1.2(a) of the
Purchase Agreement, shall be decreased so that the new Purchase Price is the
amount of Twelve Million Six Hundred Twenty-Six Thousand One Hundred Thirty
Dollars ($12,626,130).

5. Feasibility Period. The Feasibility Period set forth in Section 2.2(b) of the
Original Agreement is extended such that the Feasibility Period shall mean the
period ending at 5:00 p.m. (Pacific Time) on January 31, 2013.

6. Closing Date. The Closing Date set forth in Section 10.2 of the Purchase
Agreement is extended such that the Closing Date shall occur on February 28,
2013, or such earlier date as Buyer and Seller may mutually agree upon in
writing, subject to the parties’ rights to extend the Closing Date as provided
in Section 7 below.



--------------------------------------------------------------------------------

7. Option to Extend Closing Date. Buyer shall, at its sole election and upon
written notice to Seller and Title Company given no later than the date that is
five (5) days prior to the Closing Date, have the right to extend the Closing
Date for up to an additional thirty (30) days (the “Extended Closing Date”) for
any reason whatsoever. In the event the Easement Condition (as defined in
Section 9 below) is not satisfied on or before the Extended Closing Date, Buyer
and Seller may, upon mutual agreement, extend the Extended Closing Date for up
to an additional thirty (30) days to satisfy the Easement Condition in
accordance with the terms contained in Section 9 below.

8. Title Contingency Period. The Title Contingency Period set forth in
Section 2.2(a) of the Original Agreement has expired, and Buyer has approved of
all matters described in Section 2.1(a) of the Original Agreement, subject to
the Title Company’s agreement to insure the Easements (as hereinafter defined)
in accordance with Section 9 below and any revisions to the Survey required by
the Title Company resulting from the Easements.

9. Easement Condition. Section 2.1 of the Original Agreement is hereby amended
to include the following as a new subsection (k):

“(k) Buyer and Seller (at the sole cost and expense of Seller [but subject to
Seller’s subsequent written approval of all such costs and expenses in Seller’s
sole and absolute discretion], and with the reasonable cooperation of and using
best efforts of each party), shall have obtained and delivered to the Title
Company, on or before the Closing Date (i) an easement agreement (in a form
reasonably acceptable to Buyer) (the “Driveway Easement Agreement”) from the
owner of the Adjacent Property (as depicted on Exhibit A attached hereto)
providing for a non-exclusive easement in the location depicted on Exhibit A and
granting the owner of the Property, its agents, tenants, licensees, employees,
customers, guests and invitees, vehicular and pedestrian ingress, egress and
access, on, over and across the Driveway Easement Area (depicted on Exhibit A)
(the “Driveway Easement”); and (ii) an easement agreement (in a form reasonably
acceptable to Buyer) (the “Mechanical Building Easement Agreement”) from the
owner of the Adjacent Property providing for a non-exclusive easement in the
location depicted on Exhibit A and granting the owner of the Property, its
agents, tenants, licensees, and employees, pedestrian ingress, egress and
access, on, over and across the Mechanical Building Easement Area (depicted on
Exhibit A) for the purpose of servicing, removing, replacing, and maintaining
equipment stored in the Mechanical Building (depicted on Exhibit A) (the
“Mechanical Building Easement”). The Driveway Easement and the Mechanical
Building Easement (collectively, the “Easements”) shall (A) be binding upon and
effective against any subsequent owner or other occupant of the Adjacent
Property, (B) be insured as an appurtenant easement under the Title Policy as
part of the insured estate and subject to no exceptions (including liens for
deeds of trust, mortgages or similar instruments), other than those approved in
writing by Buyer on or before the Closing Date, and (C) have priority over the
lien of any deed of trust, mortgage or similar instrument that encumbers the
Adjacent Property on the Closing Date. All of the foregoing in this
Section 2.1(k) shall be referred to herein as the “Easement Condition.”

10. Third-Party Reports. The penultimate sentence in Article 5 of the Original
Agreement is hereby deleted in its entirety and restated as follows:

“Notwithstanding any provision to the contrary in this Agreement, in the event
this Agreement terminates (i) as a result of Buyer’s failure to deliver the
Approval Notice in accordance with Section 2.2(b) on or before expiration of the
Feasibility Period, or (ii) as a result of Buyer’s breach or default, Buyer
shall promptly deliver to Seller all Third Party Reports, at no cost to Seller
and without representation or warranty of any kind whatsoever, express or
implied, as to accuracy or completeness.”

 

-2-



--------------------------------------------------------------------------------

11. Lease. The Lease attached as Exhibit H to the Original Agreement is hereby
deleted in its entirety and replaced with Exhibit B attached hereto.

12. Out of Contract Period. Buyer and Seller acknowledge and agree that Buyer
elected not to deliver the Approval Notice to Seller in accordance with
Section 2.2(b) of the Purchase Agreement, and that the Purchase Agreement was
not in effect during the period commencing at 5:01 p.m. (Pacific Time) on
November 30, 2012 and ending on the Effective Date (the “Out of Contract
Period”). Buyer and Seller acknowledge and agree that the covenants set forth in
the Purchase Agreement were not and are not applicable to Buyer and Seller
during the Out of Contract Period. Seller hereby represents and warrants to
Buyer that (i) Seller did not enter into any new Contracts or leases, tenancies
or third party occupancy agreements relating to or affecting the Property, or
any extension, renewal, replacement or modification thereof, during the Out of
Contract Period, and (ii) to Seller’s actual knowledge, none of the covenants
made by Seller in the Purchase Agreement would have been breached had the
Purchase Agreement been in effect during the Out of Contract Period. Seller
hereby represents and warrants to Buyer that Seller has not entered into any
other contracts for the sale of all or any portion of the Property during the
Out of Contract Period. Buyer acknowledges and agrees that Buyer has not
obtained actual knowledge that any of the representations or warranties made by
Seller in the Purchase Agreement are untrue, inaccurate or incorrect. Seller
acknowledges and agrees that Seller has not obtained actual knowledge that any
of the representations or warranties made by Seller in the Purchase Agreement
are untrue, inaccurate or incorrect.

13. Counterparts. This Second Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. The parties contemplate that they may be executing counterparts
of this Second Amendment transmitted by facsimile or electronic mail in PDF
format and agree and intend that a signature by either facsimile machine or
electronic mail in PDF format shall bind the party so signing with the same
effect as though the signature were an original signature.

14. No Further Modifications. Except as set forth herein, the terms of the
Purchase Agreement shall remain unmodified and in full force and effect. In the
event of any conflict or inconsistency between the terms of this Second
Amendment and the Purchase Agreement, the terms of this Second Amendment shall
control.

15. Governing Law. This Second Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of California.

[Remainder of Page Intentionally Left Blank; Signature Page(s) Immediately
Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date and year first written above.

 

SELLER:    

SYNAPTICS INCORPORATED,

a Delaware corporation

    By:   /s/ Kathleen Bayless     Name:   Kathleen Bayless     Title:   CFO

 

BUYER:    

ORCHARD PARTNERS, LLC,

a California limited liability company

    By:   /s/ Michael J. Biggar     Name:   Michael J. Biggar     Title:  
Manager

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

Depiction of Access Easement Area

(See attached.)

 

-5-



--------------------------------------------------------------------------------

LOGO [g484660g63b80.jpg]

 

6



--------------------------------------------------------------------------------

EXHIBIT B

Lease

(See attached.)

 

-6-



--------------------------------------------------------------------------------

OFFICE LEASE

LANDLORD:

 

 

a _________________________________

TENANT:

SYNAPTICS INCORPORATED,

a Delaware corporation



--------------------------------------------------------------------------------

SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS

THIS SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS (“Summary”) is hereby
incorporated into and made a part of the attached Office Lease (“Lease”). All
references in the Lease to the Lease shall include this Summary. All references
in the Lease to any term defined in this Summary shall have the meaning set
forth in this Summary for such term. If there is any inconsistency between the
Summary and the Lease, the provisions of the Lease shall control.

 

    1.1    Landlord’s Address:              615 National Avenue, Suite 200      
Mountain View, CA 94043       Attn:                                          
            Facsimile: 650) 938-4318       Email:
                                                    with a copy to:      
Morrison & Foerster LLP       755 Page Mill Road       Palo Alto, CA 94304      
Attn: Philip J. Levine, Esq.       Facsimile: (650) 251-3808       Email:
PLevine@mofo.com    

Tenant’s Address:

  Synaptics Incorporated       3120 Scott Blvd.       Santa Clara, CA 95054    
  Attn: Jim Harrington, Senior Vice President       Facsimile: (408) 454-5200  
    Email: Jharrington@synaptics.com       with a copy to:       Synaptics
Incorporated       3120 Scott Blvd.       Santa Clara, CA 95054       Attn: Greg
DeWolf, General Counsel       Facsimile: (408) 454-5200       Email:
GDewolfe@synaptics.com  



--------------------------------------------------------------------------------

  and a copy to:     Greenberg Traurig, LLP     2375 East Camelback Road, Suite
700     Phoenix, AZ 85018     Attn: Kevin J. Morris     Facsimile:
(602) 445-8687     Email: morriskj@gtlaw.com  

1.2 Premises. The “Premises” consist of approximately 2.59 acres of real
property located at 3120 Scott Boulevard, City of Santa Clara, State of
California, containing approximately 76,522 rentable square feet, as depicted on
Exhibit A.

1.3 Term. The term of the Lease shall commence on the Closing Date as defined in
that certain “Agreement for Purchase and Sale and Escrow Instructions”
(“Purchase Agreement”) executed by the Tenant and the Landlord (or the
Landlord’s predecessor in interest) (the “Commencement Date”) and terminate on
May 31, 2013 (the “Expiration Date”) unless extended by the Extension Option (as
defined in Section 2.1) or sooner terminated by the Early Termination Option (as
defined in Section 2.2) or as otherwise provided herein (the “Term”).

1.4 Monthly Basic Rent. During the Term of this Lease, Tenant shall pay Landlord
an amount equal to One Hundred Thirty-Three Thousand Nine Hundred Thirteen and
50/100 Dollars ($133,913.50) per month (the “Monthly Basic Rent”). The Monthly
Basic Rent shall be paid by Tenant to Landlord in advance of the first day of
each month during the Term of this Lease, without offset, deduction or demand.
On the Commencement Date, Tenant shall pay to Landlord Monthly Basic Rent for
the first full month of the Term, and, if the Commencement Date falls on a date
other than the first day of the month, the prorated Monthly Basic Rent for such
initial partial month.

1.5 Triple Net Lease. This Lease is intended to be a “Net-Net-Net” lease. Tenant
shall pay all expenses associated with maintaining and operating the Premises
during the Term, including, without limitation, taxes, utilities, maintenance
costs, repair costs and insurance premiums (collectively, the “Triple Net
Expenses”) and Additional Rent as set forth in Section 3.2. Under no
circumstances or conditions, whether now or hereafter arising, or whether within
or beyond the present contemplation of the parties, shall Landlord or its
successors or assigns be expected or required to make any payment of any kind
whatsoever, or be under any other obligation or liability hereunder, except as
otherwise specifically set forth in this Lease. To the extent that Landlord pays
any such costs or expenses that are otherwise required to be paid by Tenant
pursuant to this Lease, Tenant shall reimburse Landlord within twenty (20) days
of Landlord’s written demand therefor.

1.6 Additional Rent. In addition to the Monthly Basic Rent and the Triple Net
Expenses, Tenant shall pay the Real Property Taxes and Assessments, Operating
Expenses, Management Fee, and all other amounts required under this Lease (the
“Additional Rent”).

 

2



--------------------------------------------------------------------------------

1.7 Security Deposit. One Hundred Thirty-Three Thousand Nine Hundred Thirteen
and 50/100 Dollars ($133,913.50) (the “Security Deposit”). The Security Deposit
shall be returned to the Tenant at the end of the Term, less any amount
reasonably necessary to repair any damage done to the Premises by Tenant, its
agents or employees during the Term of this Lease, and less any Rent or other
charges owed by Tenant to Landlord under this Lease.

1.8 Permitted Use. Tenant’s current business use including all existing uses, to
the extent permitted by applicable laws (“Permitted Use”).

1.9 Parking. Tenant to have the exclusive use of parking at the Premises at no
charge throughout the Lease Term. Tenant shall not park nor permit to be parked
any inoperative vehicle or equipment on any portion of the Premises.

1.10 Broker. None. (“Broker”).

 

3



--------------------------------------------------------------------------------

OFFICE LEASE

This Lease, which includes the Summary attached hereto and incorporated herein
by this reference, is made as of the [    ] day of [            ], 2012
(“Effective Date”), by and between [                    ], a
[                    ] (“Landlord”), and Synaptics Incorporated, a Delaware
corporation (“Tenant”).

 

1. Premises.

1.1 Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises described in Section 1.2 of the attached Summary. Such
Lease is upon, and subject to, the terms, covenants and conditions herein set
forth.

 

2. Term.

2.1 Term; Notice of Lease Dates. The Term of this Lease shall be for the period
designated in Section 1.3 of the Summary commencing on the Commencement Date and
ending on the Expiration Date, unless extended or sooner terminated as provided
herein. Provided Tenant is not in default under this Lease, Tenant shall have
the option to extend the Term of this Lease for one (1) additional period of
thirty (30) days commencing on the date following the Expiration Date (the
“First Extended Term”), upon the same terms and conditions contained in this
Lease and by giving Landlord written notice of its intention to exercise its
extension option thirty (30) days prior to the Expiration Date (the “First
Extension Option”). Provided Tenant is not in default under the Lease, Tenant
shall have the option to extend the Term of the Lease for one (1) additional
period of thirty (30) days commencing on the date following the expiration date
of the First Extended Term, upon the same terms and conditions contained in this
Lease and by giving Landlord written notice of its intention to exercise its
extension option thirty (30) days prior to the expiration date of the First
Extended Term (the “Second Extension Option,” together with the First Extension
Option, collectively the “Extension Option”). Tenant shall have no additional
rights to extend the Term of this Lease, other than as set forth in this
Section 2.1.

2.2 Early Termination Option. Tenant shall have the option (the “Early
Termination Option”) to terminate this Lease by giving thirty (30) days prior
written notice to Landlord at any time after February 1, 2013 (the “Early
Termination Notice”), time being of the essence. If Tenant exercises the Early
Termination Option, the Lease shall terminate thirty (30) days following
Landlord’s receipt of Tenant’s Early Termination Notice; provided, however, the
Lease shall in no event terminate before March 3, 2013.

 

4



--------------------------------------------------------------------------------

3. Rent.

3.1 Monthly Basic Rent. During the Term of the Lease, Tenant shall pay Landlord,
as Monthly Basic Rent for the Premises, the Monthly Basic Rent in the amounts
designated in Section 1.4 of the Summary. The Monthly Basic Rent shall be paid
by Tenant in monthly installments in advance on the first day of each and every
calendar month during the Term, without demand, notice, deduction or offset,
except as will be paid upon Tenant’s execution and delivery of this Lease to
Landlord. Monthly Basic Rent for any partial month shall be prorated in the
proportion that the number of days this Lease is in effect during such month
bears to the actual number of days in such month.

3.2 Additional Rent. In addition to Tenant’s payment of the Triple Net Expenses
related to the Premises, as designated in Section 1.5 of the Summary, Tenant
shall pay as Additional Rent to Landlord the following: Real Property Taxes and
Assessments (as hereinafter defined), all operating expenses of any kind or
nature which are necessary, ordinary or customarily incurred in connection with
the operation, maintenance or repair of the Premises, including but not limited
to Landlord’s cost of insurance, utilities and maintenance service for the
Premises, as determined by Landlord (collectively, the “Operating Expenses”),
and the costs of the property management fee paid by Landlord to the property
manager in an amount not to exceed three percent (3%) of Rent (including Monthly
Basic Rent and Additional Rent, but excluding the cost of the property
management fee itself) (the “Management Fee”). Notwithstanding the foregoing,
the Management Fee shall include only 1.5% of real property taxes and
assessments, rather than the full 3%, as provided above. During the Term of this
Lease, Tenant shall pay (i) the Management Fee and Operating Expenses, as
reasonably estimated by Landlord, in monthly installments, in the amount of
Landlord’s estimate, in advance on the first day of each and every calendar
month, without demand, notice, deduction or offset, and together with the
Monthly Basic Rent; and (ii) the Real Property Taxes and Assessments within ten
(10) days after delivery of an invoice by Landlord. Landlord shall endeavor to
furnish to Tenant within a reasonable period after the end of the Term, a
statement (a “Reconciliation Statement”) indicating in reasonable detail the
actual cost of the Operating Expenses, the Management Fee and any additional
Real Property Taxes and Assessments attributable to the Term, and the parties
shall, within thirty (30) days thereafter, make any payment or allowance
necessary to adjust Tenant’s estimated payments to the actual cost thereof, as
indicated by such Reconciliation Statement.

3.3 Rent. Monthly Basic Rent, the Triple Net Expenses, and Additional Rent and
any other amounts which Tenant is or becomes obligated to pay Landlord under
this Lease are herein referred to collectively as “Rent,” and all remedies
applicable to the nonpayment of Rent shall be applicable thereto. Landlord may
apply payments received from Tenant to any obligations of Tenant then accrued,
without regard to such obligations as may be designated by Tenant.

 

4. Landlord’s Rights; Real Property Taxes and Assessments; Maintenance,
Insurance and Utilities Costs.

4.1 Definitions. During the Term of this Lease, except as otherwise provided
herein, Tenant shall have the exclusive right to use the Premises including,
without limitation, any fixtures, systems, décor and facilities used in
connection therewith, and landscaping and parking contained, maintained or used
in connection with the Premises.

 

5



--------------------------------------------------------------------------------

4.2 Landlord’s Reserved Rights. Tenant shall permit the Landlord and its
authorized representatives to enter the Premises, upon at least one (1) business
day’s prior written (including by electronic mail) notice to Tenant (except in
the event of an emergency, in which case no notice shall be required), during
Tenant’s normal business hours, to inspect and show the Premises. Furthermore,
Landlord shall have the right, but not the obligation, to make repairs,
improvements, alterations or additions in the Premises as Landlord may deem
necessary or appropriate at Landlord’s expense and in a manner so as not to
unreasonably interfere with Tenant’s use. In addition, Landlord reserves the
right from time to time (upon at least one (1) business day’s prior written
notice to Tenant) to do any of the following on the Premises, as long as such
acts do not unreasonably interfere with Tenant’s use of or access to the
Premises: to conduct testing, measuring, surveying, soils tests and other
inspections, or to access as needed for its planning or governmental approvals
related to the remediation of hazardous materials or the future use of the
Premises, or to perform such other acts with respect to the Premises, as
Landlord may, in the exercise of good faith business judgment, deemed to be
appropriate or necessary. Landlord shall be responsible for any damage or
destruction to the Premises caused by Landlord or its agents, employees,
invitees, property manager and contractors who enter the Premises for any
purpose during the Term of this Lease.

4.3 Maintenance and Utilities Costs. Tenant shall, at Tenant’s sole cost and
expense, keep and maintain the Premises, including the building and the heating,
ventilation and air conditioning (the “HVAC) system located on the Premises, in
good working order and in good, clean, sanitary, neat and operative condition
and repair, reasonable wear and tear and casualties excepted. Tenant shall also
pay or reimburse Landlord for (or, at Landlord’s option, perform) the repair or
replacement of any waste or excessive or unreasonable wear and tear to the
Premises caused or permitted by Tenant’s actions or omissions during the Term of
this Lease. Any repairs performed by Tenant pursuant to this Section 4.3 must be
in accordance with all applicable laws. Landlord shall not be required or
expected to perform or pay for any maintenance or repairs to the Premises, or
furnish or pay for any utilities or services to the Premises, and Tenant shall
have the use of all services and utilities to the Premises at no cost to
Landlord. To the extent changes or alterations to the Premises are required by
any governmental authority in compliance with law and not caused by or related
to Tenant’s specific use, alterations or work at the Premises, Tenant shall not
be responsible to make such changes or alterations or to pay for such work;
provided, however, that in such event, if Tenant is unwilling to pay the cost of
such changes or alterations, then Landlord shall have the right, in its sole and
absolute discretion, to either make such changes or alterations, or to terminate
this Lease with forty-five (45) days prior written notice to Tenant.

4.4 Definition of Real Property Taxes and Assessments. “Real Property Taxes and
Assessments” means: all real property taxes and general, special or district
assessments or other governmental impositions, of whatever kind, nature or
origin, imposed on or by reason of the ownership or use of the Premises;
governmental charges, fees or assessments for transit or traffic mitigation
(including area-wide traffic improvement assessments and transportation system
management fees), housing, police, fire or other governmental service or
purported benefits to the Premises; taxes levied against the rents in use of or
in addition to taxes levied against the Premises; personal property taxes
assessed on the personal property of Landlord or

 

6



--------------------------------------------------------------------------------

Tenant used in the operation of the Premises; service payments in lieu of taxes
and taxes and assessments of every kind and nature whatsoever levied or assessed
in addition to, in lieu of or in substitution for existing or additional real or
personal property taxes on the Premises or the personal property described
above; any increases or decreases in the foregoing caused by changes in assessed
valuation, tax rate or other factors or circumstances; and the reasonable cost
of contesting by appropriate proceedings the amount or validity of any taxes,
assessments or charges described above (provided that Tenant receives its share
(based on the period of its tenancy) of any refund plus its share of any
interest awarded by the taxing authority).

Notwithstanding the foregoing provisions of this Section 4.4 above to the
contrary, Real Property Taxes and Assessments shall not include Landlord’s
federal or state income, franchise, inheritance or estate taxes, and shall be
paid as Additional Rent in accordance with Section 3.2.

4.5 Insurance Costs. Tenant shall pay the costs of its own insurance and shall
pay the costs of any insurance maintained by Landlord with respect to the
Premises and the improvements located thereon as Additional Rent in accordance
with Section 3.2.

4.6 Utilities Costs. Tenant shall pay its own utility costs for use of the
Premises and the utility costs incurred for the Premises.

 

5. Use.

5.1 General. Tenant shall use the Premises solely for the Permitted Use
specified in Section 1.8 of the Summary, and shall not use or permit the
Premises to be used for any other use or purpose whatsoever. Tenant shall, at
its sole cost and expense, observe and comply with all requirements of any board
of fire underwriters or similar body relating to the Premises, and all laws,
statutes, codes, rules and regulations now or hereafter in force relating to or
affecting the condition, use, occupancy, alteration or improvement of the
Premises during the Term of this Lease, including, without limitation, the
provisions of Title III of the Americans with Disabilities Act of 1990, as
amended (“ADA”), as it pertains to Tenant’s use, occupancy, improvement and
alteration of the Premises, whether structural or nonstructural, including
unforeseen and/or extraordinary alterations and/or improvements to the Premises,
regardless of the period of time remaining in the Term. Tenant reserves the
right to apply for waiver of any ADA requirements and is only subject to
requirements mandated by the appropriate governmental agency. Tenant shall not
cause, maintain or permit any nuisance in, on or about the Premises, nor commit
or suffer to be committed any waste in, on or about the Premises.

 

  5.2 Parking.

During the Term of the Lease, and provided Tenant is not in default hereunder
(after taking into consideration all applicable notice and cure periods), Tenant
shall have the right to use, at no extra cost, all of the parking spaces located
on the Premises.

 

7



--------------------------------------------------------------------------------

  5.3 Signs.

Existing signs may remain during the Term of this Lease and Landlord’s approval
is only needed for any change in signage by Tenant (which changes must also
comply with all applicable laws); provided, however, Tenant shall be responsible
for (i) the repair and maintenance of all existing signage, and any additional
signage approved by Landlord, during the Term of this Lease, and (ii) the
removal of all existing signage, and any additional signage approved by
Landlord, upon expiration of the Term or earlier termination of this Lease.

 

  5.4 Hazardous Materials.

Tenant shall (i) obtain and maintain in full force and effect all Environmental
Permits that may be required from time to time under any Environmental Laws
applicable to Tenant or the Premises, and (ii) be and remain in compliance in
all material respects with all terms and conditions of all such Environmental
Permits and with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
all Environmental Laws applicable to Tenant or the Premises. As used in this
Lease, the term “Environmental Law” means any past, present or future federal,
state, local or foreign statutory or common law, or any regulation, ordinance,
code, plan, order, permit, grant, franchise, concession, restriction or
agreement issued, entered, promulgated or approved there under, relating to
(a) the environment, human health or safety, including, without limitation,
emissions, discharges, releases or threatened releases of Hazardous Materials
(as defined below) into the environment (including, without limitation, air,
surface water, groundwater or land), or (b) the manufacture, generation,
refining, processing, distribution, use, sale, treatment, receipt, storage,
disposal, transport, arranging for transport, or handling of Hazardous
Materials. “Environmental Permits” means, collectively, any and all permits,
consents, licenses, approvals and registrations of any nature at any time
required pursuant to, or in order to comply with, any Environmental Law. Except
for ordinary and general office supplies, such as copier toner, liquid paper,
glue, ink and common household and office cleaning materials (some or all of
which may constitute “Hazardous Materials” as defined in this Lease) used in
compliance with Environmental Laws, Tenant agrees during the Term of this Lease
not to cause or permit any Hazardous Materials to be brought upon, stored, used,
handled, generated, released or disposed of on, in, under or about the Premises
in violation of any Environmental Laws or without the prior written consent of
Landlord, which consent Landlord may not unreasonably withhold. Upon the
expiration or earlier termination of this Lease, Tenant agrees to promptly
remove from the Premises, at its sole cost and expense, any and all Hazardous
Materials, including any equipment or systems containing Hazardous Materials
which are installed, brought upon, stored, used, generated or released upon, in,
under or about the Premises or any portion thereof by Tenant or its agents,
employees, invitees, or contractors during the Term of this Lease (except to the
extent such Hazardous Materials migrate on or under the Premises from any
adjacent property and such migration is not caused by Tenant or its employees,
agents or contractors), and to secure any closures of any Environmental Permits
that require a closure by the issuer of the Environmental Permit. Tenant agrees
to indemnify, protect, defend and hold harmless Landlord and its members,
employees, agents, successors and assigns from and against any and all claims,
actual damages, judgments, suits, causes of action, losses,

 

8



--------------------------------------------------------------------------------

liabilities, penalties, fines, expenses and costs (including, without
limitation, clean-up, removal, remediation and restoration costs, sums paid in
settlement of claims, reasonable attorneys’ fees, consultant fees and expert
fees and court costs), which arise or result from the presence of Hazardous
Materials brought upon, stored, used, generated or released upon, in, under or
about the Premises or any portion thereof by Tenant or its agents, employees,
invitees, or contractors during the Term of this Lease (except to the extent
such Hazardous Materials migrate on or under the Premises from any adjacent
property and such migration is not caused by Tenant or its employees, agents or
contractors). Tenant agrees to promptly notify Landlord of any release of
Hazardous Materials in or on the Premises which Tenant becomes aware of during
the Term of this Lease, whether caused by Tenant or any other persons or
entities. As used in this Lease, the term “Hazardous Materials” shall mean and
include any hazardous or toxic materials, substances or wastes as now or
hereafter designated under any law, statute, ordinance, rule, regulation, order
or ruling of any agency of the State, the United States Government or any local
governmental authority, including, without limitation, asbestos, petroleum,
petroleum hydrocarbons and petroleum based products, urea formaldehyde foam
insulation, polychlorinated biphenyls, and freon and other chlorofluorocarbons.
Landlord shall be responsible for any Hazardous Materials brought upon, stored,
used, generated or released upon, in, under or about the Premises or any portion
thereof by Landlord and its agents, employees, invitees, property manager and
contractors. The provisions of this Section 5.4 shall survive the expiration or
earlier termination of this Lease.

 

6. Payments and Notices.

6.1 All Rent and other sums payable by Tenant to Landlord hereunder shall be
paid to Landlord at the first address designated in Section 1.1 of the Summary,
or to such other persons or at such other places as Landlord may hereafter
designate in writing. Any notice required or permitted to be given hereunder
must be in writing and may be given by personal delivery (including delivery by
nationally recognized overnight courier or express mailing service), or by
registered or certified mail, postage prepaid, return receipt requested,
addressed as designated in Section 1.1 of the Summary. Either party may, by
written notice to the other, specify a different address for notice purposes.
Notice given in the foregoing manner shall be deemed given (i) when actually
received or refused by the party to whom sent if delivered by a carrier or
personally served or (ii) if mailed, on the day of actual delivery or refusal as
shown by the certified mail return receipt or the expiration of three
(3) business days after the day of mailing, whichever first occurs.

6.2 When this Lease requires service of a notice, that notice shall replace
rather than supplement any equivalent or similar statutory notice, including any
notices required by California Code of Civil Procedure Section 1161 or any
similar or successor statute. When a statute requires service of a notice in a
particular manner, service of that notice pursuant to Section 6.1 above shall
replace and satisfy the statutory service-of-notice procedures, including those
required by California Code of Civil Procedure Section 1162 or any similar or
successor statute.

 

9



--------------------------------------------------------------------------------

7. Brokers.

Landlord and Tenant each warrant to the other that it has had no dealing with
any real estate broker or agent in connection with this Lease and that Landlord
and Tenant know of no other real estate broker who is entitled to or can claim a
commission in connection with this Lease. Landlord and Tenant each agree to
indemnify, defend and hold the other harmless from and against any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses), with respect to any alleged leasing commission or equivalent
compensation alleged to be owing on account of each indemnifying party’s
dealings with any real estate broker or agent. This Section 7 shall survive
expiration or early termination of the Lease.

 

8. Surrender; Holding Over.

8.1 Surrender of Premises. Upon the expiration of the Term or sooner termination
of this Lease, Tenant shall surrender all keys for the Premises to Landlord and
exclusive possession of the Premises to Landlord, broom clean, in substantially
the same good condition as existed on the Commencement Date, normal wear and
tear and casualty excepted, with all of Tenant’s personal property and trade
fixtures and equipment removed therefrom, including, but not limited to, the
removal of any cubicles or other office furniture; provided, however, the HVAC
system and diesel generator located on the Premises shall remain at the Premises
upon surrender and shall be surrendered in good working order. In addition,
Tenant shall repair any damage or alterations made to the Premises by Tenant;
provided, however, that this obligation may be waived by written notice from
Landlord to Tenant prior to the termination of the Lease. If such written notice
is given, Tenant may surrender the Premises in its then “as is” condition,
subject to Section 5.4 herein.

8.2 Hold Over. Tenant shall have no right to holdover possession of the
Premises. Any holding over after the expiration or earlier termination of the
Lease, without the express written consent of Landlord, shall constitute a
default under this Lease. If Tenant does not surrender and vacate the Premises
upon the termination of this Lease, Tenant shall be a tenant at sufferance and
the parties having agreed, without limiting Landlord’s remedies provided in this
Lease, that the daily rental rate shall be one hundred fifty percent (150%) of
the Monthly Basic Rent, plus Additional Rent, and shall be due the first of each
month, and shall otherwise be on the terms and conditions herein specified. If
Tenant holds over without Landlord’s prior written consent, Tenant shall
indemnify, protect and hold Landlord harmless from and against all Indemnified
Claims (defined below) resulting from Tenant’s hold over.

8.3 No Effect on Landlord’s Rights. The foregoing provisions of this Section 8
are in addition to, and do not effect, Landlord’s right of re-entry or any other
rights of Landlord hereunder or otherwise provided by law or equity.

 

10



--------------------------------------------------------------------------------

9. Taxes on Tenant’s Property.

Tenant shall be liable for, and shall pay before delinquency, all taxes and
assessments (real and personal) levied against any personal property,
improvements or trade fixtures in or about the Premises (including any increase
in the assessed value of the Premises based upon the value of any such personal
property, improvements or trade fixtures) owned by Tenant. If any such taxes or
assessments are levied against Landlord, Landlord may, after written notice to
Tenant (and under proper protest if requested by Tenant) pay such taxes and
assessments, and Tenant shall reimburse Landlord therefor upon demand by
Landlord; provided, however, Tenant, at its sole cost and expense, shall have
the right to bring suit in any court of competent jurisdiction to recover the
amount of any such taxes and assessments so paid under protest.

 

10. Condition of Premises; Repairs.

Tenant hereby acknowledges that Tenant is currently occupying the Premises and
agrees that the Premises is taken “AS-IS,” “with all faults,” “without any
representations or warranties,” and Tenant further acknowledges and agrees that
it has investigated and inspected the condition of the Premises and the
suitability of same for Tenant’s purposes, and Tenant does hereby waive and
disclaim any objection to, cause of action based upon, or claim that its
obligations hereunder should be reduced or limited because of the condition of
the Premises or the suitability of same for Tenant’s purposes.

 

11. Alterations.

Tenant shall not have any right to make any alterations to the Premises without
in each event obtaining Landlord’s prior written consent, which consent may not
be unreasonably withheld. Any such alterations shall be removed from the
Premises at Tenant’s sole cost and expense upon the expiration or earlier
termination of this Lease, subject to Section 8.1 above.

 

12. Liens.

Tenant shall not permit any mechanic’s, materialmen’s or other liens to be filed
against all or any part of the Premises by reason of or in connection with any
repairs, alterations, improvements or other work contracted for or undertaken by
Tenant or any other act or omission of Tenant or Tenant’s agents, employees,
contractors, licensees or invitees. NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL
NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED
TO TENANT, OR TO ANYONE HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT
NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL
ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN THE PREMISES. Tenant shall
indemnify, protect and hold Landlord harmless from and against all Indemnified
Claims resulting from any mechanic’s, materialmen’s or other liens to be filed
against all or any part of the Premises by reason of or in connection with any
repairs, alterations, improvements or other work contracted for or undertaken by
Tenant or any other act or omission of Tenant or Tenant’s agents, employees,
contractors, licensees or invitees

 

11



--------------------------------------------------------------------------------

13. Assignment and Subletting.

This Lease is personal to Tenant and Tenant shall not otherwise assign or
sublease this Lease without Landlord’s written consent, which may be withheld in
Landlord’s sole discretion. Notwithstanding the foregoing, Tenant may (without
the consent of Landlord) assign this Lease, or sublet any portion of the
Premises, to any entity that controls, is controlled by, or is under common
control with, Tenant, and to any entity in connection with any merger,
acquisition, reorganization of Tenant or its parent company, and to any entity
that acquires all or substantially all of the ownership interest in (or assets
of) Tenant or its parent company (each, a “Permitted Transfer”); provided
(i) Tenant remains primarily liable for all obligations of Tenant under this
Lease, and (ii) Tenant provides at least ten (10) business days prior written
notice of any Permitted Transfer to Landlord.

 

14. Indemnification and Exculpation.

14.1 Assumption of Risk and Waiver. Unless caused by the negligence or willful
misconduct of Landlord, its agents, employees or contractors, Landlord shall not
be liable to Tenant, Tenant’s employees, agents or invitees for: (i) any damage
to property of Tenant, or of others, located in, on or about the Premises,
(ii) the loss of or damage to any property of Tenant or of others by theft or
otherwise, (iii) any injury or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, water, rain or leaks
from any part of the Premises or from the pipes, appliance of plumbing works or
from the roof, street or subsurface or from any other places or by dampness or
by any other cause of whatsoever nature, or (iv) any such damage caused by
others. Landlord shall in no event be liable to Tenant for any consequential
damages or for loss of revenue or income and Tenant waives any and all claims
for any such damages.

14.2 Indemnification.

(a) Except to the extent caused by the negligence or willful misconduct of
Landlord, its agents, employees or contractors, Tenant shall be liable for, and
shall indemnify, defend, protect and hold Landlord and its employees,
contractors, agents and assigns harmless from and against, any and all claims,
actual damages, judgments, suits, causes of action, losses, liabilities and
expenses, including reasonable attorneys’ fees and court costs (collectively,
“Indemnified Claims”), arising or resulting from (a) any occurrence at the
Premises during the Term of this Lease, (b) the use of the Premises and conduct
of Tenant’s business or any other activity, work or thing done, permitted or
suffered by Tenant or its employees, contractors or agents, or (c) any default
by Tenant of any obligations on Tenant’s part to be performed under the terms of
this Lease or the terms of any contract or agreement to which Tenant is a party
or by which it is bound, affecting this Lease or the Premises. The foregoing
indemnification shall include, but shall not be limited to, any injury to, or
death of, any person, or any loss of, or damage to, any property on the
Premises, or on adjoining sidewalks, streets or ways, or connected with the use,
condition or occupancy thereof. If any action or proceeding is brought against
Landlord by reason of any such Indemnified Claims, Tenant, upon notice from
Landlord, shall defend the same at Tenant’s expense by counsel reasonably
acceptable to Landlord.

 

12



--------------------------------------------------------------------------------

(b) Except with respect to Indemnified Claims for which Tenant is providing
indemnification under Section 14.2(a) above, Landlord shall be liable for, and
shall indemnify, defend, protect and hold Tenant and its employees, contractors,
agents and assigns harmless from and against, any and all claims, actual
damages, judgments, suits, causes of action, losses, liabilities and expenses,
including reasonable attorneys’ fees and court costs to the extent arising or
resulting from any negligent act or omission or willful misconduct of Landlord
or its agents, employees, invitees, property manager and contractors. If any
action or proceeding is brought against Tenant by reason of any such indemnified
claims, Landlord, upon notice from Tenant, shall defend the same at Landlord’s
expense by counsel reasonably acceptable to Tenant.

(c) The indemnification obligations under this Section 14.2 shall survive the
expiration or earlier termination of this Lease.

 

15. Damage or Destruction.

15.1 Termination Rights. In the event the Premises are damaged by fire or other
casualty in any material respect, then Landlord may, at its sole discretion,
terminate this Lease immediately upon notice to Tenant; provided, however, that
Landlord shall be entitled to retain all insurance proceeds obtained from the
insurance relating to such casualty (and Tenant shall assign all such insurance
proceeds to Landlord, if applicable). In the event Landlord elects not to
terminate this Lease, Landlord shall repair, reconstruct and restore the
Premises damaged by such casualty, in which event this Lease shall continue in
full force and effect, without any abatement of rent and Tenant shall remain
liable for all rents, covenants and obligations contained in this Lease.

 

16. Eminent Domain.

16.1 Taking. In case the whole of the Premises, or such part thereof as shall
substantially interfere with Tenant’s use and occupancy of the Premises, shall
be taken for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of appropriation, condemnation or eminent domain, or
sold to prevent such taking, either party shall have the right to terminate this
Lease effective as of the date possession is required to be surrendered to said
authority and Landlord shall be entitled to any award paid in connection with
such condemnation or eminent domain.

 

17. Tenant’s Insurance.

17.1 Types of Insurance. On or before the earlier of the Commencement Date and
continuing during the entire Term, Tenant shall obtain and keep in full force
and effect, the following insurance:

(a) Commercial general liability insurance coverage on an occurrence basis,
including personal injury, bodily injury (including wrongful death), broad form
property damage, operations hazard, owner’s protective coverage, contractual
liability (including Tenant’s indemnification obligations under this Lease), and
liquor liability (if Tenant serves alcohol on the Premises), with an initial
combined single limit of liability of not less than Five Million Dollars
($5,000,000.00) . This coverage may be obtained through a separate policy or in
combination with another excess liability or umbrella policy.

 

13



--------------------------------------------------------------------------------

(b) Worker’s compensation and employer’s liability insurance, in statutory
amounts and limits, covering all persons employed in connection with any work
done on or about the Premises for which claims for death or bodily injury could
be asserted against Landlord, Tenant or the Premises.

17.2 Requirements. Each policy required to be obtained by Tenant hereunder
shall: (a) be issued by insurers authorized to do business in the State of
California and rated not less than financial class VIII, and not less than
policyholder rating A- in the most recent version of Best’s Key Rating Guide;
and (b) name Tenant as named insured thereunder and Landlord as additional
insureds there under, except with respect to the worker’s compensation and
employer’s liability insurance policy, for which the Landlord shall not be named
as an additional insured. Tenant shall provide Landlord with certificates of
insurance, confirming the above as of the Commencement Date and shall cause
replacement policies or certificates to be delivered to Landlord not less than
ten (10) days prior to the expiration of any such policy or policies.

 

18. Landlord’s Insurance.

During the Term of this Lease, Landlord shall carry special form insurance,
including fire and extended coverage, sprinkler leakage, flood, earthquake,
vandalism, and malicious mischief upon the Premises, along with commercial
general liability insurance, in such reasonable amounts and with such reasonable
deductibles as would be carried by a prudent owner of a similar site, as
determined in Landlord’s reasonable discretion. At Landlord’s option, such
insurance may be carried under any blanket or umbrella policies which Landlord
has in force for other projects. Tenant shall pay the costs of any insurance
maintained by Landlord with respect to the Premises and the improvements located
thereon as Additional Rent in accordance with Section 3.2.

 

19. Default.

19.1 Tenant’s Default. The occurrence of any one or more of the following events
shall constitute a default under this Lease by Tenant:

(a) the failure by Tenant to make any payment of Rent or Additional Rent or any
other payment required to be made by Tenant hereunder, when such failure
continues for five (5) days after written notice thereof from Landlord that such
payment was not received when due;

(b) the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Section 19.1(a) above and Sections 20(b) and 21
hereafter, where such failure shall continue for a period of thirty (30) days
after written notice thereof from Landlord to Tenant; provided, however, that,
if the nature of Tenant’s default is such that more than thirty (30) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant shall commence such cure within said thirty (30) day period
and thereafter diligently prosecute such cure to completion, which completion
shall occur not later than sixty (60) days from the date of such notice from
Landlord;

 

14



--------------------------------------------------------------------------------

(c) (i) the making by Tenant of any general assignment for the benefit of
creditors, (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against the
Tenant, the same is dismissed within sixty (60) days), (iii) the appointment of
a trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where possession
is not restored to Tenant within sixty (60) days, or (iv) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where such seizure
is not discharged within sixty (60) days;

(d) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be canceled or terminated or shall expire or be reduced or materially
changed, except as permitted in this Lease; and

(e) Any failure by Tenant to discharge any lien or encumbrance placed on the
Premises or any part thereof due to Tenant’s work of improvements within thirty
(30) days after the date such lien or encumbrance is filed or recorded against
the Premises or any part thereof.

Any notice sent by Landlord to Tenant pursuant to this Section 19 shall be in
lieu of, and not in addition to, any notice required under California Code of
Civil Procedure, Section 1161.

19.2 Remedies. In the event of any such default by Tenant, Landlord shall have
any and all remedies available pursuant to this Lease and at law or in equity,
subject to Landlord’s duty to mitigate its damages.In addition to any other
remedies available to Landlord under this Lease, at law, or in equity, Landlord
shall have the immediate option to terminate this Lease and all rights of Tenant
hereunder. In the event that Landlord shall elect to so terminate this Lease,
then Landlord may recover from Tenant:

(a) the worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus

(b) the worth at the time of the award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

(d) any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
there from.

As used in Sections 19.2(a) and 19.2(b) above, the “worth at the time of award”
is computed by allowing interest at the legal rate. As used in Section 19.2(c)
above, the “worth at the time of award” is computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).

 

15



--------------------------------------------------------------------------------

19.3 Late Charges. Tenant acknowledges that, in addition to interest costs, the
late payments by Tenant to Landlord of any Monthly Basic Rent or other sums due
under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and impractical
to fix. Accordingly, if any monthly installment of Monthly Basic Rent or any
other amount payable by Tenant hereunder is not received by Landlord within five
(5) days of the due date thereof, Tenant shall pay to Landlord an additional sum
of five percent (5%) of the overdue amount as a late charge. The parties agree
that such late charge represents a fair and reasonable estimate of the costs
that Landlord will incur by reason of any late payment. Acceptance of a late
charge shall not constitute a waiver of Tenant’s default with respect to the
overdue amount or prevent Landlord from exercising any of the other rights and
remedies available to Landlord under this Lease or at law or in equity now or
hereafter in effect.

 

20. Subordination.

(a) This Lease shall be subordinate to any mortgage, deed of trust, or any other
hypothecation or security now or hereafter placed upon the Premises and to any
and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, but subject to Tenant’s delivery of an
attornment, subordination and non-disturbance pursuant to Section 20(b) below,
Tenant’s right to quiet possession of the Premises shall not be disturbed if
Tenant is not in default (subject to all applicable notice and cure periods) and
so long as Tenant shall pay Rent and observe and perform all of the provisions
of this Lease, unless this Lease is otherwise terminated pursuant to its terms.

(b) Tenant agrees to execute any documents required to effectuate an attornment,
subordination and non-disturbance. Tenant’s failure to execute such documents
within ten (10) business days after written demand shall constitute a material
default by Tenant hereunder without the applicability of any notice and cure
periods.

 

21. Estoppel Certificate.

Within ten (10) business days following Landlord’s written request, Tenant shall
execute and deliver to Landlord an estoppel certificate certifying: (a) the
Commencement Date of this Lease; (b) that this Lease is unmodified and in full
force and effect (or, if modified, that this Lease is in full force and effect
as modified, and stating the date and nature of such modifications); (c) the
date to which the Rent and other sums payable under this Lease have been paid;
(d) that there are not, to the best of Tenant’s knowledge, any defaults under
this Lease by either party, except as specified in such certificate; and
(e) such other matters relating to this Lease as are reasonably requested by
Landlord. Any such estoppel certificate delivered pursuant to this Section 21
may be relied upon by any mortgagee, beneficiary, purchaser or prospective
purchaser of any portion of the Premises, as well as their assignees. Tenant’s
failure to deliver such estoppel certificate within such time shall constitute a
material default hereunder without the applicability of any notice and cure
periods.

 

16



--------------------------------------------------------------------------------

22. Quiet Use and Enjoyment.

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet use and
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, subject to the covenants and conditions set
forth in this Lease.

 

23. Transfer of Landlord’s Interest.

Landlord shall have the absolute right to transfer all or any portion of its
respective title and interest in the Premises or this Lease without the consent
of or prior notice to Tenant, and such transfer or subsequent transfer shall not
be deemed a violation on Landlord’s part of any of the terms and conditions of
this Lease, provided that Tenant’s unapplied Security Deposit is transferred to
such transferee, as the new landlord, and the new landlord agrees in writing to
assume the obligations of Landlord under this Lease.

 

24. Limitation on Landlord’s Liability.

Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including any actual or alleged breach
or default by Landlord) do not constitute personal obligations of the individual
partners, directors, officers, members or shareholders of Landlord and Tenant
shall not seek recourse against the individual partners, directors, officers,
members or shareholders of Landlord, or any of their personal assets for
satisfaction of any liability with respect to this Lease. In addition, in
consideration of the benefits accruing hereunder to Tenant and notwithstanding
anything contained in this Lease to the contrary, Tenant hereby covenants and
agrees for itself and all of its successors and assigns that the liability of
Landlord for its obligations under this Lease (including any liability as a
result of any actual or alleged failure, breach or default hereunder by
Landlord), shall be limited solely to Landlord’s interest in the Premises and no
other assets of Landlord.

 

25. Miscellaneous.

25.1 Governing Law. This Lease shall be construed and interpreted in accordance
with the laws of the State of California. The parties acknowledge and agree that
no rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall be employed in the interpretation of this
Lease, including the Exhibits and any Addenda attached hereto. All captions in
this Lease are for reference only and shall not be used in the interpretation of
this Lease. Whenever required by the context of this Lease, the singular shall
include the plural, the masculine shall include the feminine, and vice versa.

25.2 Successors and Assigns. Subject to Section 13 above, all of the covenants,
conditions and provisions of this Lease shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective heirs, personal
representatives and permitted successors and assigns.

 

17



--------------------------------------------------------------------------------

25.3 Professional Fees. If either party should bring suit against the other with
respect to this Lease, including for unlawful detainer or any other relief
against the other hereunder, then all reasonable costs and expenses incurred by
the prevailing party therein (including, without limitation, its reasonable
appraisers’, accountants’, attorneys’ and other professional fees and court
costs), shall be paid by the other party.

25.4 Waiver. The waiver by either party of any breach by the other party of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant and condition
herein contained, nor shall any custom or practice which may become established
between the parties in the administration of the terms hereof be deemed a waiver
of, or in any way affect, the right of any party to insist upon the performance
by the other in strict accordance with said terms.

25.5 Time. Time is of the essence with respect to performance of every provision
of this Lease in which time or performance is a factor. All references in this
Lease to “days” shall mean calendar days unless specifically modified herein to
be “business day,” which is any day which falls on Monday through Friday,
excluding holidays observed by the United States Postal Service.

25.6 Prior Agreements; Amendments. This Lease (and the Exhibits attached hereto)
contain all of the covenants, provisions, agreements, conditions and
understandings between the parties concerning the leasing of the Premises and
any other matter covered or mentioned in this Lease, and no prior agreement or
understanding, oral or written, express or implied, pertaining to the Premises
or any such other matter shall be effective for any purpose. No provision of
this Lease may be amended or added to except by an agreement in writing signed
by the parties hereto or their respective successors in interest. The parties
acknowledge that all prior agreements, representations and negotiations are
deemed superseded by the execution of this Lease to the extent they are not
expressly incorporated herein.

25.7 Exhibits. All Exhibits attached to this Lease are hereby incorporated in
this Lease as though set forth at length herein.

25.8 Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent payment herein stipulated shall be deemed to be
other than on account of the Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease.

25.9 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement. The parties contemplate that they may be executing counterparts of
this Lease transmitted by facsimile machine or electronic mail in PDF format,
and agree and intend that a signature by either facsimile machine or electronic
mail in PDF format shall bind the party so signing with the same effect as
though the signature were an original signature.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

TENANT:

 

   

LANDLORD:

 

Synaptics Incorporated,                                
                                 , a Delaware corporation    
a                                                              By:         By:  
  Print Name:         Print Name:     Print Title:         Print Title:    

 

19



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

EXHIBIT A